Citation Nr: 0813159	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for vagal nerve syncope, 
claimed as vega nerve syndrome, to include as secondary to 
service-connected diffuse histiocytic lymphoma.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from June 1962 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
denied service connection for vasovagal nerve syncope, 
claimed as vega nerve syndrome.  In July 2007, the Board 
remanded this appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

This case was previously remanded by the Board in July 2007 
to schedule the veteran for a VA examination to determine the 
nature and extent of any current vagal nerve syncope.  In the 
July 2007 remand, the Board indicated, in part, that the 
examiner should express an opinion as to whether it was as 
likely as not (50 percent probability or more) that the 
veteran currently had a vagal nerve syncope that began during 
his period of service.  

The veteran was afforded a VA neurological examination in 
August 2007.  The examiner noted that the veteran was 
presenting with polyneuropathy manifested with sensory 
symptoms of the toes and fingers as well as autonomic 
dysfunction and syncope.  The examiner also indicated that 
the veteran had recently developed cervical torticollis after 
one of his syncope attacks.  The examiner did not provide an 
opinion as requested in the July 2007 remand.  

A December 2007 supplemental statement of the case noted that 
the AMC returned the veteran's claims file to the examiner 
who conducted the August 2007 examination and that he 
subsequently provided an October 2007 addendum to the August 
2007 VA neurological examination.  In the October 2007 
addendum, the examiner apparently indicated that within a 
reasonable degree of doubt, the veteran's autonomic 
dysfunction and related syncope were related to his service-
connected pathology/illness (Hodgkin lymphoma) and related 
treatment (chemotherapy and surgical intervention).  The 
Board observes, however, that the October 2007 addendum with 
the examiner's opinion is not of record.  Thus, the case must 
again be remanded to obtain the October 2007 addendum to the 
August 2007 VA neurological examination.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Additionally, the Board observes that the AMC apparently 
denied service connection for vagal nerve syndrome, claimed 
as vega nerve syndrome, on the basis that the veteran's 
autonomic dysfunction and related syncope were related to his 
lymphoma and that a separate rating would constitute 
pyramiding under 38 C.F.R. § 4.14, which is prohibited.  It 
appears that the AMC did not specifically address entitlement 
to service connection for vagal nerve syncope, claimed as 
vega nerve syndrome, on a secondary basis.  

Accordingly, the issue is REMANDED for the following:  

1.  Obtain the October 2007 addendum to 
the August 2007 VA neurological 
examination that contains the examiner's 
opinion as discussed in the December 2007 
supplemental statement of the case, and 
associate it with the claims file.  

2.  Thereafter, review the claim for 
entitlement to service connection for 
vagal nerve syncope, claimed as vega nerve 
syndrome, to include as secondary to 
service-connected diffuse histiocytic 
lymphoma.  If the claim remains denied, 
issue a supplemental statement of the case 
to the veteran and her representative, and 
give them an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



